2014 WI 117
                                    OFFICE OF THE CLERK


                              110 EAST MAIN STREET, SUITE 215
                                       P.O. BOX 1688
                                  MADISON, WI 53701-1688
                                    TELEPHONE (608) 266-1880
                                    FACSIMILE (608) 267-0640
                                       Web Site: www.wicourts.gov




                                                                    October 22, 2014
To:
Hon. David T. Flanagan III                                Michael D. Fischer
Circuit Court Judge                                       Thomas Claire Kamenick
215 South Hamilton, Br. 12, Rm. 8107                      Wisconsin Institute for Law & Liberty
Madison, WI 53703                                         1139 E. Knapp St.
                                                          Milwaukee, WI 53202-2828
Carlo Esqueda
Clerk of Circuit Court                                    Aaron N. Halstead
215 South Hamilton, Rm. 1000                              Hawks Quindel, S.C.
Madison, WI 53703                                         P.O. Box 2155
                                                          Madison, WI 53701-2155
Maria S. Lazar
Clayton Patrick Kawski                                    *Additional Addressees listed on Page 3
Asst. Attorney General
P.O. Box 7857
Madison, WI 53707-7857

You are hereby notified that the Court has entered the following order:


No. 2012AP1652             Milwaukee Branch of the NAACP v. Scott Walker L.C.#2011CV5492

        Combined emergency motions for enlargement of time and for reconsideration of the
court’s July 31, 2014 opinion and order pursuant to Wis. Stat. §§ (Rules) 809.82(2)(a) were filed
by plaintiffs-respondents, Milwaukee Branch of the NAACP, et al., on September 19, 2014. The
court notes that the time to move for reconsideration expired on August 20, 2014, see § (Rule)
809.64, Stats., and the record in this matter was remitted to the circuit court on September 3,
2014. In addition, the court notes that on October 9, 2014, the United States Supreme Court
issued an order vacating the Seventh Circuit Court of Appeals’ stay of the district court’s
permanent injunction of Wisconsin’s voter ID law. Thus, in addition to being untimely, the
plaintiffs-respondents’ motion for reconsideration has now been rendered moot.

       IT IS ORDERED that the motion for enlargement of time is denied and the motion for
reconsideration is dismissed as moot.
Page 2
October 22, 2014
No. 2012AP1652              Milwaukee Branch of the NAACP v. Scott Walker L.C.#2011CV5492



       SHIRLEY S. ABRAHAMSON, C.J. (dissenting). The emergency request for
reconsideration of this court’s order in the previously stayed (and then “unstayed”) voter ID law
is not moot and should not be dismissed at this time. The legality and implementation of the
voter ID law are very much alive and important to the people of the state, even though the
majority of this court apparently wishes the matter would go away.

       The time to file such a motion in this court is not jurisdictional. Ordinarily, however, a
request for a stay is not granted when the record has been remitted to the circuit court. See
Lobermeier v. Gen. Tel. Co., 120 Wis. 2d 419, 355 N.W.2d 531 (1984); Pierce v. Kelly, 39
Wis. 2d 568 (1876); Ogilvie v. Richardson, 14 Wis. 157 (1860) (“When cases have been once
decided here, and regularly remitted after the time to move for a rehearing has expired, the
function of this court with respect to those cases is exhausted. If we should entertain these
motions now, we see no reason why it might not be done at any indefinite time hereafter; and
thus parties could never know when their cases were determined.”).

        There are exceptions to this rule that the court not grant reconsideration after remittitur of
the record. The present case falls within an exception to the remittitur rule: The issue before the
court is not final. On October 9, 2014, the United States Supreme Court issued an order blocking
implementation of the Wisconsin voter ID law for the November election.

        Furthermore, the court has options: This court may order the record returned from the
trial court or may recast the motion to stay as an original action. See State ex rel. Ozanne v.
Fitzgerald, 2011 WI 43, 334 Wis. 2d 70, 798 N.W.2d 436.

        To illustrate that the voter ID matter is not final and is fluid, I note that it has been
reported that Wisconsin Attorney General Van Hollen intended to repair the problem of absentee
ballots having been sent to voters without notification of the ID requirement. The implication in
the U.S. Supreme Court order (at least as hinted by the dissent) is that the absentee ballot issue
caused the U.S. Supreme Court to stay implementation of the voter ID law. Apparently the
emergency rule adopted to render the voter ID law constitutional was, as of yesterday, still in
flux.

        It is now reported that the Attorney General will not take steps to repair the absentee
ballots issue.

       Retaining the fully briefed request for a stay, instead of dismissing it, allows this court to
be prepared, if necessary, to rule on a stay of implementing the new voter ID law should
circumstances change (as they have several times over the past few weeks).

       For the reasons set forth, I do not think the request for a stay is moot, and I dissent from
the dismissal of the motion at this time.


                                                              Diane M. Fremgen
                                                              Clerk of Supreme Court
Page 3
October 22, 2014
No. 2012AP1652            Milwaukee Branch of the NAACP v. Scott Walker L.C.#2011CV5492



*Additional Addressees:

Michael T. Morley                              Daniel B. Kohrman
223 Pawnee Road                                AARP Foundation Litigation
Cranford, NJ 07016                             601 E. Street, NW, Room B4-454
                                               Washington, DC 20049
Richard Saks
B. Michele Sumara                              Kristin M. Kerschensteiner
Hawks Quindel, S.C.                            Disability Rights Wisconsin
P.O. Box 442                                   131 W. Wilson St., #700
Milwaukee, WI 53201-0442                       Madison, WI 53703

James R. Troupis                               Rebecca Kathryn Mason
Sarah E. Troupis                               Rebecca Mason Law LLC
Troupis Law Office, LLC                        704 Park Avenue
4126 Timber Lane                               Racine, WI 53403
Cross Plains, WI 53528
                                               Joseph Louis Olson
Helen M. Dicks                                 Michael Best & Friedrich LLP
AARP                                           100 E. Wisconsin Avenue, Ste. 3300
222 W. Washington Avenue, Ste. 600             Milwaukee, WI 53202-4124
Madison, WI 53703-3745